DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Species A (figure 5), claims 1-13 and 18-20 in the reply filed on 02/02/2022 were acknowledged in the previous Office action mailed on out on 06/08/2022.  Applicant’s amendment filed on 09/08/2022 states that claims 14-17 as “currently amended”, however, claims 14-17 are still withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 18-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract ideas as discussed below. This judicial exception is not integrated into a practical application for the reasons discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one
of the statutory categories of invention. Applied to the present application, the claims belong
to one of the statutory classes of a process or product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the examiner
to determine if the claims recite an abstract idea, and further requires that the abstract idea
belong to one of three enumerated groupings: mathematical concepts, mental processes, and
certain methods of organizing human activity.
Regarding claim 1, the claim limitation performing specifying measurement positions on the ultrasound image of the selected frame by analyzing the ultrasound image of the selected frame, perform measurement for the measurement target part of the subject based on the measurement positions on the ultrasound image of the selected frame, in a case where a measurement result is obtained for the measurement target part of the subject, determine that the measurement for the measurement target has succeeded, and in a case where the measurement positions on the ultrasound image of the selected frame are not capable of being specified, determine that the measurement for the measurement target has failed, perform specifying measurement positions on an ultrasound of at least one peripheral frame different from the selected frame among the plurality of frames stored in the imaging memory by analyzing the ultrasound image of the at least one peripheral frame, perform measurement for the measurement target part of the subject based on the measurement positions on the ultrasound image of the at least one peripheral frame are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84 (4), issued on 07 January 2019 and since documented in MPEP 2106.  While the claim recites one or more general computer hardware (Processor, memory, operation unit, and display unit), this simply represents implementing the abstract idea with a general computer.  The additional limitations in relation to the general computer hardware do not offer a meaningful limitation beyond generally linking to a general computer.  The claim does not recite a particular machine applying or being used by the abstract idea. 
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional computer hardware (Processor, memory, operation device, and monitor) to execute the abstract ideas does not add significantly more than the abstract idea because since the additional computer hardware are merely a generic computer component with the computer being used as a tool for performing the recited calculations.  Furthermore, storing ultrasound of a plurality of frames which are continuous in time series does not add significantly more than the abstract idea because the clam limitations are directed to insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea.  Furthermore, the memory, monitor and an operation device are well known in the art of diagnostic imaging and does not amount to significantly more than the abstract idea.  Furthermore, displaying images and measurements do not sufficient to amount to significantly more than the abstract idea because it is merely displaying result of the abstract idea using a computer as a tool. 
Regarding claim 2, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 3, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 4 and 5, the claim does not recite limitations that is significantly more than the abstract idea recited in claim 1. 
Regarding claim 6, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 7, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 8, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 9, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 10, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 11, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 12, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 13, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 18, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 
Regarding claim 19, claim further recites limitations that are directed to the abstract idea of mathematical concepts and is analogous to that of claim 1. 

Regarding claim 20, the claim limitations storing ultrasound images of a plurality of frames which are continuous in time series and include a measurement target part of a subject as a measurement target; displaying an ultrasound image of one selected frame selected by a user among the plurality of frames; performing specifying measurement position on the ultrasound image of the selected frame by analyzing the ultrasound image of the selected frame; performing measurement for the measurement target part of the subject based on the measurement positions on the ultrasound image of the selected frame; in a case where a measurement result is obtained for the measurement target part of the subject, determining that the measurement for the measurement target has succeeded; and displaying a measurement result in the selected frame and the ultrasound image of the selected frame; in case where the measurement positions on the ultrasound image of the selected frame are not capable of being specified, determine that the measurement for the measurement target has failed; performing specifying measurement positions on an ultrasound image of at least one peripheral frame different from the selected frame among the plurality of frames which are stored, by analyzing the ultrasound image of the at least one peripheral frame; performing measurement for the measurement target part of the subject based on the measurement positions on the ultrasound image of the at least one peripheral frame; and displaying the ultrasound image of the at least one peripheral frame and a measurement results in the at at least one peripheral frame are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”.  Under broadest interpretation, the claim limitation of storing ultrasound images of a plurality of frames which are continuous in time series can be interpreted as merely storing the images in a physical folder or binder, and retrieving later during viewing and measuring of the measurement target part.  Furthermore, displaying ultrasound images and results can be merely providing the image in a paper with the ultrasound image and results.    
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84 (4), issued on 07 January 2019 and since documented in MPEP 2106.  The claim does not recite additional limitations offer a meaningful limitation that is significantly more than the abstract ideas and ties the abstract idea to a practical application.  The claim does not recite a particular machine applying or being used by the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim limitation “displaying the ultrasound image of the ultrasound image of the at least one peripheral frame” in lines 25-26 is indefinite because it is unclear what is meant by the claim limitation.  For examining purpose, it is assumed that displaying the ultrasound image of the at least one peripheral frame. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chouno (US 2010/0036248).
Regarding claim 20, Chouno discloses a medical image diagnostic apparatus.  Chouno shows a method for controlling an ultrasound diagnostic apparatus (see abstract; see fig. 3) comprising: storing stores ultrasound images of a plurality of frames which are continuous in time series (see par. [0018], [0027], [0144], [0145], [0251]) and include a measurement target of a subject as a measurement target (see abstract; fig. 3); displaying an ultrasound image of the selected frame selected by a user among the plurality of frames (see 12 in fig. 1); performing specifying measurement positions on the ultrasound image of the selected framed by analyzing the ultrasound of the selected frame (see fig. 2-5; par. [0163], [0174], [0184]); performing measurements for the measurement target part of the subject from the selected frame based on the measurement positions on the ultrasound image of the selected frame (see par. [0144]; fig. 3), in a case where a measurement result is obtained for the measurement target part of the subject, determining that the measurement for the measurement target has succeeded (see s1003 in fig. 3; par. [0172]); and displaying a measurement result in the selected frame and the ultrasound image of the selected frame (see fig. 3; par. [0144]).
The examiner notes that claim limitations “in a case where in the measurement positions on the ultrasound image of the selected frame are not capable of being specified, determining that the measurement for the measurement target has failed; performing specifying measurement positions on an ultrasound image of at least one peripheral frame different from the selected frame among the plurality of frames which are stored, by analyzing the ultrasound image of the least one peripheral frame; performing measurement for the measurement target part of the subject based on the measurement positions on the ultrasound image of the at least one peripheral frame and a measurement result in the at least one peripheral frame” in lines 17-28 are directed to contingent limitations.  MPEP 2111.04, II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”; also see See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  The examiner notes these limitations are not required to be performed because in the case where the measurement result in obtained for the measurement target part of the subject is determined that the measurement for the measurement target has succeeded, the method does not require to further perform the second contingent limitation (in the case when is determined that the measurement for the measurement target has failed).
Response to Arguments
The previous rejection under 35 USC 112 (b) to claim 7 has been withdrawn in view of Applicant’s amendments to claim. 
Applicant's arguments filed 09/08/2022, bottom of page 9 to top of page 10, with respect to claim rejection under 35 USC 101 have been fully considered but they are not persuasive.  The examiner notes that the independent claims 1 and 20 are still rejected under 35 USC 101 because the claims recites limitations that are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”.  The Applicant merely states that the claims, as presented herein, fully satisfy the requirement of 35 USC 101 and should be withdrawn, however, the Applicant did not explicitly state as to how the amended claims 1 and 20 fully satisfy the requirement of 35 USC 101.
Applicant’s arguments with respect to claim prior art rejection of claim 20 on pages 10-11 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  The Examiner has relied on prior art Chouno to show performing specifying measurement positions on the ultrasound image of the selected framed by analyzing the ultrasound of the selected frame (see fig. 2-5; par. [0163], [0174], [0184]); performing measurements for the measurement target part of the subject from the selected frame based on the measurement positions on the ultrasound image of the selected frame (see par. [0144]; fig. 3), in a case where a measurement result is obtained for the measurement target part of the subject, determining that the measurement for the measurement target has succeeded (see s1003 in fig. 3; par. [0172]); and displaying a measurement result in the selected frame and the ultrasound image of the selected frame (see fig. 3; par. [0144]).
The examiner notes that claim limitations “in a case where in the measurement positions on the ultrasound image of the selected frame are not capable of being specified, determining that the measurement for the measurement target has failed; performing specifying measurement positions on an ultrasound image of at least one peripheral frame different from the selected frame among the plurality of frames which are stored, by analyzing the ultrasound image of the least one peripheral frame; performing measurement for the measurement target part of the subject based on the measurement positions on the ultrasound image of the at least one peripheral frame and a measurement result in the at least one peripheral frame” in lines 17-28 are directed to contingent limitations.  MPEP 2111.04, II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”; also see See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  The examiner notes these limitations are not required to be performed because in the case where the measurement result in obtained for the measurement target part of the subject is determined that the measurement for the measurement target has succeeded, the method does not require to further perform the second contingent limitation (in the case when is determined that the measurement for the measurement target has failed).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2016/0015365) discloses an ultrasound imaging system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793